Cite as 2013 Ark. App. 587

                ARKANSAS COURT OF APPEALS
                                        DIVISION I
                                       No. CR-13-442



                                                  Opinion Delivered   October 23, 2013

 CALVIN CARRICK                         APPEAL FROM THE PULASKI
                              APPELLANT COUNTY CIRCUIT COURT,
                                        SEVENTH DIVISION
 V.                                     [NO. CR-2010-4491]

 STATE OF ARKANSAS                                HONORABLE BARRY SIMS, JUDGE
                                  APPELLEE
                                                  AFFIRMED


                          BRANDON J. HARRISON, Judge

       Calvin Carrick appeals pro se from a Pulaski County Circuit Court order denying

his motion to return a $165 fee that he paid when he appealed an adverse district-court

judgment to circuit court. Because the law prohibits Carrick from getting the refund he

seeks, we affirm.

       The City of Little Rock issued three citations to Carrick in November 2010. In

late December 2010 the District Court of Little Rock, Environmental Division, found

that Carrick had committed the following two violations: high grass and the failure to

maintain a garage or other accessory structure.            But the district court issued no

punishment for the two offenses. Carrick appealed these two violations to circuit court

and paid the required $165 fee.

       The case was set for a jury trial in circuit court, and the court’s docket sheet shows

that a mistrial was declared. The case was rescheduled for another jury trial in circuit

                                              1
                                 Cite as 2013 Ark. App. 587


court, but the State dismissed the charges before the second trial commenced. Carrick

then moved to recoup the $165 fee he paid to file his circuit-court case. He argued to the

circuit court that the fee was the “functional equivalent of a poll tax” that hindered his

right to participate “in the free exercise of a constitutional right.” He also said that the fee

violated Arkansas Constitution article 2, section 13, which states that citizens are allowed

“to obtain justice freely, and without purchase.” The State responded that it dismissed the

charges, so Carrick did not technically prevail. It further argued that a filing fee was not a

poll tax and that the Arkansas Supreme Court held, in Cook v. Municipal Court of Pine

Bluff, 287 Ark. 382, 699 S.W.2d 741 (1985), that the fee did not violate the Arkansas

Constitution.

       The circuit court denied Carrick’s attempt to recoup the fee. Carrick appealed

again and here renews his prior arguments that essentially ask us to overrule Cook, supra.

The State opposes this appeal.

       The $165 fee Carrick complains about is a combination of two separate fees. The

uniform filing fee for starting a case in circuit court is $150. Ark. Code Ann. § 21-6-

403(b)(1) (Repl. 2009). The remaining $15 is a technology fee that the clerks of the

supreme court, circuit courts, and district courts charge for administrative costs. Ark.

Code Ann. § 21-6-416(a)(1) (Repl. 2009). We first address why Carrick cannot recover

the $150 filing fee. Our supreme court has held that it is not unconstitutional to require a

party to pay a filing fee. See Neeley v. Barber, 288 Ark. 384, 386, 706 S.W.2d 358, 359

(1986); Cook v. Mun. Ct. of Pine Bluff, 287 Ark. 382, 699 S.W.2d 741 (1985). See also

Langley v. State, 343 Ark. 324, 325, 34 S.W.3d 364, 365 (2001). And Arkansas Code

                                               2
                                 Cite as 2013 Ark. App. 587


Annotated section 21-6-403(a)(2) states that “[n]o portion of the filing fees shall be

refunded.”

       What about the $15 technology fee? It cannot be recovered either. Arkansas

Code Annotated section 21-6-416(a)(2) states that “no portion of the court technology fee

shall be refunded.”

       The circuit court’s denial of Carrick’s motion to refund the filing and technology

fees is affirmed.

       Affirmed.

       GRUBER and WHITEAKER, JJ., agree.

       Calvin Carrick, pro se appellant.

       Dustin McDaniel, Att’y Gen., by: Eileen W. Harrison, Ass’t Att’y Gen., for appellee.




                                             3